Case 20-00180-mdc   Doc 13    Filed 08/18/20 Entered 08/18/20 15:24:50   Desc Main
                              Document     Page 1 of 7


NAHRGANG & ASSOCIATES, P.C.
BY: MATTHEW R. NAHRGANG, ESQUIRE
ATTY. I.D.: 60051
35 Evansburg Road
Collegeville, PA 19426
(610)489-3041
E-Mail mnahrgang@verizon.net

                  UNITED STATES BANKRUPTCY COURT
                EASTERN DISTRICT OF PENNSYLVANIA
                                        :
IN RE: Arthur Herring, III              : NO. 20-12141
               Debtor                   :
                                        : CHAPTER 7

NITV FEDERAL SERVICES, LLC                        :
                    Plaintiff                     :     NO. 20-180
          VS.                                     :
                                                  :
Arthur Herring, III                               :
          Defendant                               :



                    DEFENDANT’S BRIEF IN OPPOSITION TO
                        MOTION FOR SUMMARY JUDGMENT


I. Factual and Procedural Background

      On or about April 28, 2020, Defendant filed a petition for

relief under Chapter 7 of the Bankruptcy Code.
      On June 1, 2020, this adversary case was commenced and on

July 13, 2020, Plaintiff filed the instant motion.

      On    December    16,     2019,    judgment     was     entered    against

Defendant    in   the   Southern     District    of   Florida   based    on   the

following causes of action brought by Plaintiff in that case:

Lanham Act, FDUTPA, Defamation, and Tortious Interference (The

Judgment).


                          NITV v. Herring, Adv. 20-180
                       Defendant’s Brief in Opposition to
                     Plaintiffs Motion for Summary Judgment
                                   Page 1 of 7
Case 20-00180-mdc        Doc 13   Filed 08/18/20 Entered 08/18/20 15:24:50       Desc Main
                                  Document     Page 2 of 7




II.    Legal Argument

       The    threshold         question      facing     this    Court      is   whether

collateral estoppel applies to each and every element of the

judgment.          Plaintiff has the burden to prove that the issues

decided in the Florida case are identical to the issues in this

case.     Schulman v. J.P. Morgan Investment Management, Inc., 35

F.3d 799 (3d Cir. 1994).
       This case was brought under 11 USC 523(a)(6) and Plaintiff

has the burden to prove that the entire debt was the result of

willful      and    malicious       injury.        Exceptions    to    discharge      are

strictly construed against creditors and liberally interpreted

in favor of debtors. United States v. Stelweck, 108 B.R. 488,

495 (E.D. Pa. 1989).

       Any   523(a)(6)          case   must   be    decided     in   accordance      with

Kawaauhau v. Geiger, 523 U.S. 57 (1998).                      Geiger stands for the

proposition that there are 2 elements to any such claim, intent

to    perform      the    act     complained       of   and   intent   to    cause    the

Plaintiff injury.            Each cause of action will be analyzed with

Geiger in mind.




                              NITV v. Herring, Adv. 20-180
                           Defendant’s Brief in Opposition to
                         Plaintiffs Motion for Summary Judgment
                                       Page 2 of 7
Case 20-00180-mdc       Doc 13   Filed 08/18/20 Entered 08/18/20 15:24:50            Desc Main
                                 Document     Page 3 of 7



      A.     The Lanham Acts.

      The Judgment contains the following analysis regarding the

Lanham Act


      The Lanham Act prohibits making “false or misleading representation[s] of fact
      … in commercial advertising or promotion” which “misrepresent[] the nature,
      characteristics, qualities, or geographic origin of his or her or another person’s
      goods, services, or commercial activities.” 15 U.S.C. §1125(a)(1). To prevail on a
      false advertising/unfair competition claim under the Lanham Act, the movant
      must show (1) that the opposing party’s advertisements were false or misleading;
      (2) that the advertisements deceived, or had the capacity to deceive, consumers;
      (3) that the deception materially affected purchasing decisions; (4) that the
      misrepresentation affects interstate commerce; (5) and that the movant has been
      injured or is likely to suffer injury because of the false advertising. N. American
      Med. Corp. v. Axiom Worldwide, Inc., 522 F.3d 1211, 1224 (11th Cir.2008);
      Hickson Corp. v. N. Crossarm Co., Inc., 357 F.3d 1256, 1260 (11th Cir. 2004).
      Under the Lanham Act, a “cause of action for product disparagement includes the
      following elements: 1) there must be ‘commercial advertising or promotion’
      constituting commercial speech of or concerning another’s goods or services or
      commercial activities, 2) by a defendant who is in commercial competition with
      plaintiff, 3) for the purpose of influencing consumers to buy defendant’s goods or
      services, and 4) the promotion must be disseminated sufficiently to the relevant
      purchasing public to constitute advertising or promotion within that industry.”).
      See Fun 12 Spot of Fla., Inc. v. Magical Midway of Cent. Fla., Ltd., 242 F. Supp.
      2d 1183, 1203 n.3 (M.D. Fla. 2002) (collecting cases).
      The Judgment Court found that all of the foregoing elements

existed and entered judgment on that count.
      Defendant respectfully notes that his intent was not an

element     of    the     Lanham      Act     claim.         Accordingly,         Defendant

respectfully submits that this portion of the Judgment is not

identical to the elements required under 523(a)(6) and no issue

preclusion exists for this Count.




                             NITV v. Herring, Adv. 20-180
                          Defendant’s Brief in Opposition to
                        Plaintiffs Motion for Summary Judgment
                                      Page 3 of 7
Case 20-00180-mdc     Doc 13    Filed 08/18/20 Entered 08/18/20 15:24:50           Desc Main
                                Document     Page 4 of 7



      B.     Florida’s         Deceptive        and     Unfair       Trade       Practices

(“FDUTPA”)

      The Judgment contains the following analysis regarding the

FDUTPA.


      A FDUTPA claim has three elements:
      (1) a deceptive act or unfair practice in the course of trade or commerce; (2)
      causation; and (3) actual damages. Virgilio v. Ryland Grp., Inc., 680 F.3d 1329,
      1338 n.25 (11th Cir. 2012); BPI Sports, LLC v. Labdoor, Inc., 2016 WL 739652,
      at *4 (S.D. Fla. Feb. 25, 2016) (citing Florida case law).


      Once again, Defendant respectfully notes that his intent

was not an element of the FDUTPA claim, either.                             Accordingly,

Defendant respectfully submits that this portion of The Judgment

is also not identical to the elements required under 523(a)(6)

and no issue preclusion exists for this Count, either.

      C.     Defamation

      The Judgment Court analyzed this Count.


      Under Florida law, the elements of defamation are: “(1) publication; (2) falsity;
      (3) the statement was made with knowledge or reckless disregard as to the falsity
      on a matter concerning a public official, or at least negligently on a matter
      concerning a private person; (4) actual damages; and (5) the statement must be
      defamatory.” Turner v. Wells, 879 F.3d 1254, 1262 (11th Cir. 2018) (citing Jews
      For Jesus, Inc. v. Rapp, 997 So. 2d 1098, 1106 (Fla. 2008)).


      Once again, Defendant respectfully notes that his intent

was not an element of the defamation claim, either.                          Indeed, The

Judgment Court merely found that Defendant knew or should have

known that the statements were false.                    That is the exact lesson
learned from Geiger.            Mere recklessness regarding the potential
                            NITV v. Herring, Adv. 20-180
                         Defendant’s Brief in Opposition to
                       Plaintiffs Motion for Summary Judgment
                                     Page 4 of 7
Case 20-00180-mdc         Doc 13     Filed 08/18/20 Entered 08/18/20 15:24:50                  Desc Main
                                     Document     Page 5 of 7



damages is not enough under 523(a)(6) and the recklessness in

this count only goes to whether the statements were true or

false, not regarding the crucial second (a)(6) element, harm to

Plaintiff.

       Defendant respectfully disagrees with the Florida federal

decisions cited by Plaintiff which are not in accordance with

the plain holding of Geiger and not binding on this Honorable

Court.
       Accordingly,            Defendant          respectfully            submits         that         this

portion of The Judgment is also not identical to the elements

required under 523(a)(6) and no issue preclusion exists for this

Count, either.



       D. Tortious Interference

       The Judgement Court analyzed this Count as follows.

       Florida law, the elements of tortious interference with a business relationship are: (1) the
       existence of a business relationship that affords the plaintiff existing or prospective legal
       rights; (2) the defendant’s knowledge of the business relationship; (3) the defendant’s
       intentional and unjustified interference with the relationship; and (4) damage to the
       plaintiff. Int’l Sales & Serv., Inc. v. Austral Insulated Prod., Inc., 262 F.3d 1152, 1154
       (11th Cir. 2001) (citing Ethan Allen, Inc. v. Georgetown Manor,Inc., 647 So.2d 812, 814
       (Fla. 1994)).



       Defendant concedes that intention is finally an element of

this    Count.          However,        the     intent       is    only      regarding         the      act

itself, not whether Defendant intended to harm Plaintiff.                                              Once

again,     Geiger        governs        this      Honorable         Court       on    this      crucial

second issue.            All elements must be identical for Plaintiff to


                               NITV v. Herring, Adv. 20-180
                            Defendant’s Brief in Opposition to
                          Plaintiffs Motion for Summary Judgment
                                        Page 5 of 7
Case 20-00180-mdc   Doc 13    Filed 08/18/20 Entered 08/18/20 15:24:50       Desc Main
                              Document     Page 6 of 7



prevail in the instant Motion and The Judgment clearly shows

that only one element of one count satisfies that criteria.

       Plaintiffs reliance on Corn v. Marks, 192 BR 379 (ED PA

1996), is misplaced as that case was decided prior to Geiger.

More importantly, it involves Pennsylvania law, not Florida law

upon which The Judgment was based.                The crucial difference is

the element of intent to harm found in the Pennsylvania law,

which is notably absent from Florida Law. Corn at 385.
       E.   Damages

       While   Defendant     respectfully     submits    the       issues    are   not

identical, except for one count regarding intent to interfere

with    business,         thereby     mandating       that     the     Motion      be

substantially denied, in the alternative, Defendant will address

the damages argument raised in his Answer to the Complaint.

       Defendant took the position that the double damage award by

The Judgment Court was essentially punitive and dischargeable as

not being the result of willful and malicious injury.                       Defendant

now concedes that argument is misplaced as The Judgment Court

noted the double damages may not punitive.

       The US Supreme Court also addressed a punitive damage award

in the context of a 523(a)(2) claim holding that the same were

part   of   the    debt    and   therefore    likewise       non    dischargeable.

Cohen v. De La Cruz, 523 US 213 (1998).

       Defendant     respectfully        submits      that     this         case   is

distinguishable from Cohen in 2 respects.                First, that case did
not involve 523(a)(6).              Second,   Cohen    only involved         a fraud

                          NITV v. Herring, Adv. 20-180
                       Defendant’s Brief in Opposition to
                     Plaintiffs Motion for Summary Judgment
                                   Page 6 of 7
Case 20-00180-mdc   Doc 13    Filed 08/18/20 Entered 08/18/20 15:24:50   Desc Main
                              Document     Page 7 of 7



claim, not other causes of action and the punitive award was

directly related to the fraud claim.

      In the instant case, if this Honorable Court finds that the

Lanham   Act   count     is     dischargeable,      Defendant     respectfully

submits that the double award is likewise dischargeable as not

being based on willful and malicious injury.



III. Conclusion
      For the foregoing reasons, Defendant respectfully submits

the instant motion should be denied.



                                            Respectfully submitted,

                                           /s/Matthew R. Nahrgang
                                      _____________________________
                                           Matthew R. Nahrgang,
                                           Attorney for Defendant




                         NITV v. Herring, Adv. 20-180
                      Defendant’s Brief in Opposition to
                    Plaintiffs Motion for Summary Judgment
                                  Page 7 of 7
